 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Mario Arias-Dieguez

 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00070-JAD-VCF

12                 Plaintiff,                              STIPULATION TO CONTINUE
                                                           REPLY DEADLINE
13          v.
                                                           (First Request)
14   MARIO ARIAS-DIEGUEZ,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Robert Knief, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Mario Arias-Dieguez,
21   that the Reply to Response to Motion to Compel currently due on February 27, 2020, be vacated
22   and continued to March 3, 2020.
23          This Stipulation is entered into for the following reasons:
24          1.     Counsel for Mr. Arias-Dieguez is preparing for an evidentiary hearing
25   scheduled on Friday, February 28, 2020 in USA v. Moore, 2:19-cr-00171-JCM-VCF.
26          2.     Mr. Arias-Dieguez is incarcerated and does not object to a continuance.
 1          4.      Additionally, denial of this request for continuance could result in a
 2   miscarriage of justice.
 3          This is the first request for continuance filed herein.
 4
 5          DATED this 27th day of February, 2020.
 6
 7    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 8
 9      /s/ Margaret W. Lambrose                         /s/ Robert Knief
      By_____________________________                  By_____________________________
10    MARGARET W. LAMBROSE                             ROBERT KNIEF
      Assistant Federal Public Defender                Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00070-JAD-VCF
 4
                  Plaintiff,                           ORDER
 5
           v.
 6
     MARIO ARIAS-DIEGUEZ,
 7
                  Defendant.
 8
 9
10         Based on the Stipulation of counsel and good cause appearing,

11           IT IS THEREFORE ORDERED that the Reply to Response to Motion to Compel
                                                                     March 3, 2020
     currently due on February 27, 2020 be vacated and continued to _________________.
12
13         DATED this 6th day of March, 2020.

14
15
                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
